ORDER

PER curiam:.
AND NOW, this 12th day of January 2005, the Petition for Allowance of Appeal in the above captioned matter is GRANTED, limited to the following issue:
Whether the aggravating factors the trial court relied upon in resentencing petitioner for the aggravated assault conviction and possession with intent to deliver cocaine convictions were impermissible?
The Superior Court order is VACATED, and the matter is REMANDED for the Superior Court to consider the reviewability and merits of the above claim.